                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS

EUGENE SCALIA, Secretary of Labor,                    )
United States Department of Labor,                    )
                                                      )
                               Plaintiff,             )
                                                      )
               v.                                     )       Civil action no.: 1:19-cv-7719
                                                      )
PORKCHOP HYDE PARK, LLC; and                          )
JOVANIS ANIS BOUARGOUB,                               )
an individual,                                        )       Hon. Thomas M. Durkin
                                                      )       Magistrate Maria Valdes
                               Defendants.            )

      SECRETARY OF LABOR’S MOTION FOR JUDGMENT BY DEFAULT OF
 DEFENDANTS PORKCHOP HYDE PARK, LLC AND JOVANIS ANIS BOUARGOUB


      Now comes, EUGENE SCALIA, Secretary of Labor, United States Department of Labor,

Plaintiff in the above-entitled action, and shows that Plaintiff filed a Complaint; Plaintiff filed

Defendants’ Waivers of Service; Defendants failed to file an answer or any other motion; and

therefore, Defendants have failed to defend this matter. Default was entered by the Court on the 27th

day of February, 2020.

      Wherefore, Plaintiff moves that this Court make and enter a judgment permanently enjoining

and restraining Defendants, PORKCHOP HYDE PARK, LLC, an Illinois Limited Liability

Company, and JOVANIS ANIS BOUARGOUB, an individual, and agents, officers, servants,

employees, and those persons in active concert or participation with them, from violating the

provisions of sections 6, 7, 11, and 15 of the Fair Labor Standards Act of 1938, as Amended (29

U.S.C. §201 et seq.)(“the Act”) and order Defendants to pay $54,646.00, which represents the unpaid

minimum wage and overtime compensation due to their employees under the Act, as well as

$54,646.00 in liquidated damages under 29 U.S.C. § 216(c).
                                Respectfully submitted,


                                KATE S. O’SCANNLAIN
                                Solicitor of Labor

                                CHRISTINE Z. HERI
                                Regional Solicitor

                                /s/ Bruce C. Canetti
                                BRUCE C. CANETTI
                                Senior Trial Attorney
P.O. ADDRESS:
U.S. Department of Labor        Attorneys for EUGENE SCALIA,
Office of the Solicitor         Secretary of Labor, United States
230 South Dearborn Street       Department of Labor, Plaintiff
Eighth Floor
Chicago, Illinois 60604
Telephone: 312/353-3271




                            2
                                CERTIFICATE OF SERVICE

        I certify that the undersigned electronically filed this Secretary of Labor’s Motion for
Judgment by Default of Defendants Porkchop Hyde Park, LLC and Jovanis Anis Bouargoub in case
number 1:19-CV-07719 with the Clerk of the Court using the CM/ECF system. I further certify that
the undersigned caused a copy of this Motion to be served this 3rd day of March 2020, by U.S. mail
to the following individuals:

                              Porkchop Hyde Park, LLC
                              1471 W. Irving Park Rd, 2E
                              Chicago, IL 60613

                              Jovanis Anis Bouargoub
                              1471 W. Irving Park Rd, 2E
                              Chicago, IL 60613



                                             /s/ Bruce C. Canetti
                                             BRUCE C. CANETTI
                                             Senior Trial Attorney




                                                3
